Title: To George Washington from Lieutenant Colonel Samuel Smith, 27 September 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] 27th Sept. 1777

I last night threw myself into this Garrison, where I am sorry to inform your Excellency that I find every-thing in the utmost Confusion, not as many Cartouches as will last one day, & the very necessary Cartouches for the Block houses not sufficient for an hour: 60 untrained Militia, are all the artillery men in the Fort, the provisions almost out. The Militia refused obedience to Capt. Treat and have under went no sort of training. This day one of the Frigates was taken by the Enemy which effectually cut off our Communication with Trenton. As Commodore  thinks it will be very imprudent to attempt an attack on her, so well guarded as she is by their batteries, So that the stores I send for by this express, to Trenton must come by land which will take up much time. Should the enemy in the mean time make a vigorous attack on the chevaux de frise & the Frigate come down on our backs, when we have no battery & no cover but Pickets, the Fort and Garrison may probably fall in to their hands. Gen. Newcomb with 500 Militia is now at Woodberry, I expect they will Garrison Billingsport, we cannot spare time to dismantle it, I am endeavouring to put the Fort into the best posture of defence I can. For which purpose I have drafted 50 of my men to serve the Cannon, Capt. Treat has taken charge of, & if they will give us some time to prepare, we shall be able to make a tolerable defence. I have sent the commissary to provide for us at Gloster where I am informed there are some provisions belonging To the Continent.
A Flag just appears from Ld Cornwallis demanding to know why the Commodore wishes to fire on the defenceless inhabitants of the City, that should a repetition of the kind happen, he must expect that he would retaliate on the prisoners in his hands, & further observed the folly of future attempts as he had sufficiently fortified approaches by water to the city, He further added that he still held up the hand of clemency & mercy to all that would submit, and begged we would consider the situation we were in, that in a very few days he would be able to attack with such a formidable force that it would be impossible for us to resist, Capt. Robinson of the Navy for answer informed that Ld Cornwallis must have been misinformed with the intention of the ships being sent up: as the Commanding officer had orders from the Commodore to prevent any works from being thrown up. I have the honor to be your Excelly M. O. S.

S.S.

